                     Case 20-11219-MFW   Doc 2   Filed 05/24/20   Page 1 of 23




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re

The Hertz Corporation,                               Chapter 11

                                  Debtor.            Case No. 20-11218 (MFW)

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Hertz Global Holdings, Inc.,
                                                     Case No. 20-11219 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Thrifty Rent-A-Car System, LLC,
                                                     Case No. 20-11220 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Thrifty, LLC,
                                                     Case No. 20-11221 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re

Dollar Thrifty Automotive Group, Inc.,               Chapter 11

                                  Debtor.            Case No. 20-11222 (MFW)

Tax I.D. No. XX-XXXXXXX




AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2     Filed 05/24/20   Page 2 of 23




In re
                                                       Chapter 11
Firefly Rent A Car LLC,
                                                       Case No. 20-11223 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                       Chapter 11
CMGC Canada Acquisition ULC,
                                                       Case No. 20-11224 (MFW)
                                  Debtor.

Canada Tax I.D. No. 822418471RC0001

In re
                                                       Chapter 11
Hertz Aircraft, LLC,
                                                       Case No. 20-11225 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                       Chapter 11
Dollar Rent A Car, Inc.,
                                                       Case No. 20-11226 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                       Chapter 11
Dollar Thrifty Automotive Group Canada Inc.,
                                                       Case No. 20-11227 (MFW)
                                  Debtor.

Canada Tax I.D. No. 106533326RC0001

In re
                                                       Chapter 11
Donlen Corporation,
                                                       Case No. 20-11228 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

                                               2
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2   Filed 05/24/20   Page 3 of 23




In re

Donlen FSHCO Company,                                Chapter 11

                                   Debtor.           Case No. 20-11229 (MFW)

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Hertz Canada Limited,
                                                     Case No. 20-11230 (MFW)
                                   Debtor.

Canada Tax I.D. No. 102337847RC0001

In re
                                                     Chapter 11
Donlen Mobility Solutions, Inc.,
                                                     Case No. 20-11231 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
DTG Canada Corp.,
                                                     Case No. 20-11232 (MFW)
                                   Debtor.

Canada Tax I.D. No. 887612711RC0001

In re
                                                     Chapter 11
DTG Operations, Inc.,
                                                     Case No. 20-11233 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Hertz Car Sales LLC,
                                                     Case No. 20-11234 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

                                             3
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW    Doc 2   Filed 05/24/20   Page 4 of 23




In re
                                                      Chapter 11
DTG Supply, LLC,
                                                      Case No. 20-11235 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Hertz Global Services Corporation,
                                                      Case No. 20-11236 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Hertz Local Edition Corp.,
                                                      Case No. 20-11237 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Hertz Local Edition Transporting, Inc.,
                                                      Case No. 20-11238 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Donlen Fleet Leasing Ltd.,
                                                      Case No. 20-11239 (MFW)
                                  Debtor.

Canada Tax I.D. No. 136785763RC0001

In re
                                                      Chapter 11
Hertz System, Inc.,
                                                      Case No. 20-11240 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

                                              4
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2   Filed 05/24/20   Page 5 of 23




In re
                                                     Chapter 11
Smartz Vehicle Rental Corporation,
                                                     Case No. 20-11241 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Thrifty Car Sales, Inc.,
                                                     Case No. 20-11242 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Hertz Technologies, Inc.,
                                                     Case No. 20-11243 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
TRAC Asia Pacific, Inc.,
                                                     Case No. 20-11244 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Hertz Transporting, Inc.,
                                                     Case No. 20-11245 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                     Chapter 11
Rental Car Group Company, LLC,
                                                     Case No. 20-11246 (MFW)
                                  Debtor.

Tax I.D. No. XX-XXXXXXX

                                             5
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2     Filed 05/24/20        Page 6 of 23




In re
                                                               Chapter 11
Rental Car Intermediate Holdings, LLC,
                                                               Case No. 20-11247 (MFW)
                                       Debtor.

Tax I.D. No. XX-XXXXXXX

                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
            DIRECTING JOINT ADMINISTRATION OF THE CHAPTER 11 CASES

                     The debtors and debtors in possession (collectively, the “Debtors,” and, together

with their non-Debtor affiliates, the “Company”) in the above-captioned cases hereby file this

motion (the “Motion”) for entry of an order substantially in the form attached hereto as Exhibit

A (the “Order”) granting the relief described below. In support of this Motion, the Debtors rely

upon and incorporate by reference the Declaration of Jamere Jackson in Support of Debtors’

Petitions and Requests for First Day Relief (the “First Day Declaration”),1 filed concurrently

herewith. In further support of the Motion, the Debtors, by and through their undersigned

counsel, respectfully state as follows:

                                         RELIEF REQUESTED

          1.         By this Motion, the Debtors seek entry of the Order directing the joint

administration of these Chapter 11 Cases (as defined below) for procedural purposes only.

Specifically, the Debtors request that the Court maintain one file and one docket for all of the

Debtors’ Chapter 11 Cases under the case of The Hertz Corporation, and that these Chapter 11

Cases be administered under a consolidated caption, as follows:




1
         Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the
First Day Declaration.

                                                     6
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2     Filed 05/24/20     Page 7 of 23




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re                                                       Chapter 11

The Hertz Corporation, et al.,                              Case No. 20-11218 (MFW)

                                    Debtors.                (Jointly Administered)


          2.         The Debtors also propose, to include the following footnote in each pleading filed

and notice mailed by the Debtors:

                     The last four digits of The Hertz Corporation’s tax identification
                     number are 8568. The location of the debtors’ service address is
                     8501 Williams Road, Estero, FL 33928. Due to the large number
                     of debtors in these chapter 11 cases, for which joint administration
                     for procedural purposes has been requested, a complete list of the
                     debtors and the last four digits of their federal tax identification
                     numbers is not provided herein. A complete list of such
                     information may be obtained on the website of the debtors’
                     proposed         claims       and       noticing       agent       at
                     https://restructuring.primeclerk.com/hertz.

          3.         The Debtors further request the Clerk of this Court to make an entry on the docket

of each of the Chapter 11 Cases, except that of The Hertz Corporation, substantially as follows:

                     The Bankruptcy Court has entered an order in accordance with
                     Bankruptcy Rule 1015(b) directing the joint administration and
                     procedural consolidation of the chapter 11 cases of The Hertz
                     Corporation and its affiliated debtors. The docket in the case of The
                     Hertz Corporation, Case No. 20-11218 (MFW) should be consulted
                     for all matters affecting these cases.

          4.         The Debtors further request that the Court order that the foregoing caption

satisfies the requirements of section 342(c)(1) of the Bankruptcy Code.

                     JURISDICTION, VENUE AND PREDICATES FOR RELIEF

          5.         This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

                                                     7
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2     Filed 05/24/20    Page 8 of 23




District of Delaware, dated February 29, 2012 (Sleet, C.J.). This is a core proceeding under 28

U.S.C. § 157(b). Venue of these Chapter 11 Cases (as defined below) and this Motion is proper

in this District under 28 U.S.C. §§ 1408 and 1409.

          6.         The predicates for the relief requested by this Motion are Rule 1015(b) of the

Federal Rules of Bankruptcy (the “Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

          7.         Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a final

judgment or order with respect to this Motion if it is determined that this Court lacks Article III

jurisdiction to enter such final order or judgment absent consent of the parties.

                                             BACKGROUND

          8.         The Company is a leading provider of vehicle rentals around the world, serving

customers under the Hertz, Dollar, Thrifty, and Firefly brands. The Company and its franchisees

operate a total of more than 10,000 locations across North America, Europe, Latin America,

Africa, Asia, Australia, the Caribbean, the Middle East and New Zealand. Hertz’s motto, “we’re

here to get you there,” reflects the Company’s fundamental function: to help its customers move

about and explore, whether close to home or on the other side of the globe.

          9.         In addition to their vehicle rental businesses, the Debtors offer leasing and fleet

management services in the United States and Canada through Debtor Donlen Corporation

(“Donlen”) and certain of its subsidiaries. Donlen provides a variety of fleet services to North

American companies that operate vehicle fleets of all different sizes, allowing customers to focus

on their core businesses while Donlen helps them achieve efficiencies in their fleet operations.




                                                     8
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW        Doc 2     Filed 05/24/20   Page 9 of 23




          10.        With air travel at record levels in 2018 and 2019, the Company was prospering. It

reported adjusted corporate EBITDA of $433 million and $649 million in those years,

respectively, and, through the end of 2019, achieved ten consecutive quarters of year-over-year

revenue growth. In March of 2020, however, the Company’s business was acutely impacted by

reductions in travel and restrictions on movement brought about by the coronavirus pandemic.

Whether voluntarily or by government mandate, the air travelers the Company serves largely

stopped flying and its local customers largely stopped driving. The effect on the Company’s

revenue was devastating.

          11.        At the same time, the crisis subjected the Company to unanticipated demands on

its cash reserves. A sharp and unexpected reduction in used car values precipitated by the

coronavirus crisis burdened the Company with a substantial cash payment due April 27, 2020 in

connection with its primary U.S. rental fleet financing arrangement. The Company elected not to

consume its precious liquidity and did not make that payment. A short forbearance and waiver

period allowed the Company to reach accords with creditors in Europe and Australia on

additional temporary or permanent waivers. However, it failed to yield a longer-term solution

with the Company’s primary U.S. and Canadian creditor groups. Accordingly, the Debtors

commenced these Chapter 11 Cases with the goals of stabilizing their operations, assessing their

options, and charting a course for a strong future.

          12.        Additional background and information regarding the Company, including its

business operations, its corporate and capital structure, its restructuring activities, and the events

leading to the commencement of these Chapter 11 Cases, is set forth in detail in the First Day

Declaration.




                                                    9
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW        Doc 2       Filed 05/24/20   Page 10 of 23




                                           BASIS FOR RELIEF

          13.        Bankruptcy Rule 1015(b) provides that if “two or more petitions are pending in

the same court by or against . . . a debtor and an affiliate, the court may order a joint

administration of the estates” of such debtor and its affiliates. Fed. R. Bankr. P. 1015(b).

          14.        Further, Local Rule 1015-1 provides in relevant part as follows:

                     An order of joint administration may be entered . . . upon the filing
                     of a motion for joint administration . . . supported by an affidavit,
                     declaration, or verification, which establishes that the joint
                     administration of two or more cases pending in this Court under
                     title 11 is warranted and will ease the administrative burden for the
                     Court and the parties.

Local Rule 1015-1.

          15.        The Hertz Corporation and all the other Debtors in these Chapter 11 Cases are

“affiliates,” as that term is defined in section 101(2) of the Bankruptcy Code. Thus, Bankruptcy

Rule 1015 and Local Rule 1015-1 authorize the Court to grant the relief requested herein.

          16.        Joint administration of the Chapter 11 Cases is warranted because it will

significantly ease the administrative burden on the Court and all parties in interest. The Debtors

anticipate that notices, applications, motions, other pleadings, hearings, and orders in these

Chapter 11 Cases may affect all of the Debtors. If each Debtor’s case were administered

independently, there would be a number of duplicative pleadings and overlapping services. This

unnecessary duplication of identical documents would be wasteful of the resources of the

Debtors’ estates as well as the resources of this Court and of other parties in interest.

          17.        Joint administration will permit the Clerk of the Court to use a single docket for

all of the Debtors’ Chapter 11 Cases and combine notices to creditors and other parties in

interest, allowing the U.S. Trustee and all parties in interest to monitor the Chapter 11 Cases with

greater ease and efficiency. Therefore, joint administration will promote the economical and

                                                     10
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW        Doc 2      Filed 05/24/20     Page 11 of 23




efficient administration of the Debtors’ estates to the benefit of the Debtors, their creditors, the

U.S. Trustee, and the Court.

          18.        Joint administration will not give rise to any conflict of interest among the

Debtors’ estates. The rights of the Debtors’ respective creditors will not be adversely affected by

the proposed joint administration because the Debtors will continue as separate and distinct legal

entities, will continue to maintain separate books and records, and will provide information as

required in the consolidated monthly operating reports on a debtor-by-debtor basis.                         If

applicable, each creditor may file a proof of claim against the applicable estate against which it

allegedly has a claim or interest and will retain whatever claims or interests it has against the

particular estate. The recoveries of all creditors will be enhanced by the reduction in costs

resulting from joint administration of the Debtors’ Chapter 11 Cases. The Court will also be

relieved of the burden of scheduling duplicative hearings, entering duplicative orders, and

maintaining redundant files.

          19.        Joint administration is routinely granted in this Court for interrelated chapter 11

cases and is generally noncontroversial. See, e.g., In re CraftWorks Parent, LLC, No. 20-10475

(BLS) (Bankr. D. Del. March 4, 2020); In re VIP Cinema Holdings, No. 20-10345 (MFW)

(Bankr. D. Del. Feb. 19, 2020); In re Earth Fare Inc., No. 20-10256 (KBO) (Bankr. D. Del. Feb.

6, 2020); In re GCX Limited, No. 19-12031 (CSS) (Bankr. D. Del. Sept. 21, 2019); In re Joerns

WoundCo Holdings Inc., No. 19-11401 (JTD) (Bankr. D. Del. June 26, 2019); In re J & M Sales

Inc., No. 18-11801 (LSS) (Bankr. D. Del. Aug. 7, 2018).2




2
        Because of the voluminous nature of the order cited herein, such orders have not been attached to this
Motion. Copies of these orders are available upon request to the Debtors’ proposed counsel.

                                                    11
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW      Doc 2      Filed 05/24/20   Page 12 of 23




          20.        Further, the Debtors’ request for an order confirming the proposed caption

satisfies the requirements of section 342(c)(1) of the Bankruptcy Code even though it does not

list each debtor’s name, address, and tax identification number, is also warranted. Indeed, in

other jointly administered cases involving a large number of debtors, courts in this District have

approved case captions that do not list the name, address, and last four digits of each debtor’s

taxpayer identification number in the caption, and have found such case captions to be

appropriate. See, e.g., In re Quorum Health Corp., No. 20-10766 (KBO) (Bankr. D. Del. Apr. 8,

2020); In re Mattress Firm, No. 18-12241 (CSS) (Bankr. D. Del. Oct. 5, 2018); In re Energy

Future Holdings Corp., No. 14-10979 (CSS) (Bankr. D. Del. June 5, 2014); In re DSI Holdings,

Inc., No. 11-11941 (KJC) (Bankr. D. Del. June 28, 2011).

          21.        No administrative or scheduling orders previously entered in these Chapter 11

Cases will require modification if this Motion is granted. Mailing lists in each of these Chapter

11 Cases will be consolidated for future noticing requirements. Accordingly, the Debtors submit

that the joint administration of these Chapter 11 Cases is in the best interest of all parties, and

should be granted.

                                               NOTICE

          22.        Notice of this Motion has been provided to the following parties, or, in lieu

thereof, their counsel: (i) the U.S. Trustee; (ii) the U.S. Notes Agent; (iii) the Senior Credit

Agreement Agent; (iv) the administrative agent under the ALOC Facility; (v) the successor

trustee under the Promissory Notes; (vi) the U.S. ABS Agent; (vii) the indenture trustee under

the HFLF ABS Notes; (viii) the administrative agent and collateral agent under the U.S. Vehicle

RCF; (ix) the indenture trustee under the European Vehicle Notes; (x) the administrative agent

and collateral agent under the European ABS Notes; (xi) the indenture trustee and collateral


                                                  12
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW       Doc 2      Filed 05/24/20   Page 13 of 23




agent under the Hertz Canadian Securitization Notes; (xii) the lender under the Donlen Canada

Securitization Program; (xiii) the administrative agent and the security trustee under the

Australian Securitization Notes; (xiv) the lender under the New Zealand RCF; (xv) the lender

under the U.K. Financing Facility; (xvi) holders of the fifty (50) largest unsecured claims against

the Debtors (on a consolidated basis); (xvii) the Internal Revenue Service; (xviii) the Securities

and Exchange Commission; (xix) the United States Attorney for the District of Delaware; (xx)

any such other party entitled to notice pursuant to Local Rule 9013-1(m); (xxi) the state attorneys

general for all states in which the Debtors conduct business; and (xxii) any such other party

entitled to receive notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in view of

the facts and circumstances, such notice is sufficient and no other or further notice need be

provided.

                                         NO PRIOR REQUEST

          23.        No previous request for the relief sought herein has been made by the Debtors to

this Court or any other court.

                                             CONCLUSION

                     WHEREFORE, for the reasons set forth herein, the Debtors respectfully request

that the Court grant the relief requested in this Motion, the Order, and such other and further

relief as is just and proper.




                                                   13
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2    Filed 05/24/20    Page 14 of 23




Dated: May 24, 2020

/s/ Mark D. Collins
RICHARDS, LAYTON & FINGER, P.A.                   WHITE & CASE LLP
Mark D. Collins (No. 2981)                        Thomas E. Lauria (pro hac vice pending)
John H. Knight (No. 3848)                         Matthew C. Brown (pro hac vice pending)
Brett M. Haywood (No. 6166)                       200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)                Miami, FL 33131
J. Zachary Noble (No. 6689)                       Telephone:    (305) 371-2700
One Rodney Square                                 tlauria@whitecase.com
920 N. King Street                                mbrown@whitecase.com
Wilmington, DE 19801
Telephone:    (302) 651-7700                      J. Christopher Shore (pro hac vice pending)
Facsimile:    (302) 651-7701                      David M. Turetsky (pro hac vice pending)
Collins@rlf.com                                   1221 Avenue of the Americas
Knight@rlf.com                                    New York, NY 10020
Haywood@rlf.com                                   Telephone:     (212) 819-8200
DeLillo@rlf.com                                   cshore@whitecase.com
Noble@rlf.com                                     david.turetsky@whitecase.com

—and—                                             Jason N. Zakia (pro hac vice pending)
                                                  111 South Wacker Drive
                                                  Chicago, IL 60606
                                                  Telephone:    (312) 881-5400
                                                  jzakia@whitecase.com

                                                  Ronald K. Gorsich (pro hac vice pending)
                                                  Aaron Colodny (pro hac vice pending)
                                                  Andrew Mackintosh (pro hac vice pending)
                                                  Doah Kim (pro hac vice pending)
                                                  555 South Flower Street, Suite 2700
                                                  Los Angeles, CA 90071
                                                  Telephone:    (213) 620-7700
                                                  rgorsich@whitecase.com
                                                  aaron.colodny@whitecase.com
                                                  amackintosh@whitecase.com
                                                  doah.kim@whitecase.com

                                                  Proposed Co-Counsel to the Debtors and
                                                  Debtors-in-Possession




                                                 14

AMERICAS 102856861
                     Case 20-11219-MFW   Doc 2   Filed 05/24/20   Page 15 of 23




                                          EXHIBIT A

                                         Proposed Order




AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2   Filed 05/24/20    Page 16 of 23




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re

The Hertz Corporation,                                Chapter 11

                                   Debtor.           Case No. 20-11218 (MFW)

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Hertz Global Holdings, Inc.,
                                                      Case No. 20-11219 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Thrifty Rent-A-Car System, LLC,
                                                      Case No. 20-11220 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                      Chapter 11
Thrifty, LLC,
                                                      Case No. 20-11221 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re

Dollar Thrifty Automotive Group, Inc.,                Chapter 11

                                   Debtor.           Case No. 20-11222 (MFW)

Tax I.D. No. XX-XXXXXXX




AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2       Filed 05/24/20    Page 17 of 23




In re
                                                          Chapter 11
Firefly Rent A Car LLC,
                                                          Case No. 20-11223 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
CMGC Canada Acquisition ULC,
                                                          Case No. 20-11224 (MFW)
                                   Debtor.

Canada Tax I.D. No. 822418471RC0001

In re
                                                          Chapter 11
Hertz Aircraft, LLC,
                                                          Case No. 20-11225 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Dollar Rent A Car, Inc.,
                                                          Case No. 20-11226 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Dollar Thrifty Automotive Group Canada Inc.,
                                                          Case No. 20-11227 (MFW)
                                   Debtor.

Canada Tax I.D. No. 106533326RC0001

In re
                                                          Chapter 11
Donlen Corporation,
                                                         Case No. 20-11228 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

                                                 2
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2       Filed 05/24/20    Page 18 of 23




In re

Donlen FSHCO Company,                                     Chapter 11

                                   Debtor.               Case No. 20-11229 (MFW)

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Hertz Canada Limited,
                                                         Case No. 20-11230 (MFW)
                                   Debtor.

Canada Tax I.D. No. 102337847RC0001

In re
                                                          Chapter 11
Donlen Mobility Solutions, Inc.,
                                                          Case No. 20-11231 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
DTG Canada Corp.,
                                                          Case No. 20-11232 (MFW)
                                   Debtor.

Canada Tax I.D. No. 887612711RC0001

In re
                                                          Chapter 11
DTG Operations, Inc.,
                                                          Case No. 20-11233 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Hertz Car Sales LLC,
                                                         Case No. 20-11234 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

                                                 3
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW    Doc 2       Filed 05/24/20    Page 19 of 23




In re
                                                           Chapter 11
DTG Supply, LLC,
                                                          Case No. 20-11235 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                           Chapter 11
Hertz Global Services Corporation,
                                                           Case No. 20-11236 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                           Chapter 11
Hertz Local Edition Corp.,
                                                           Case No. 20-11237 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                           Chapter 11
Hertz Local Edition Transporting, Inc.,
                                                          Case No. 20-11238 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                           Chapter 11
Donlen Fleet Leasing Ltd.,
                                                           Case No. 20-11239 (MFW)
                                   Debtor.

Canada Tax I.D. No. 136785763RC0001

In re
                                                           Chapter 11
Hertz System, Inc.,
                                                           Case No. 20-11240 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

                                                  4
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW   Doc 2       Filed 05/24/20    Page 20 of 23




In re
                                                          Chapter 11
Smartz Vehicle Rental Corporation,
                                                          Case No. 20-11241 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Thrifty Car Sales, Inc.,
                                                          Case No. 20-11242 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Hertz Technologies, Inc.,
                                                          Case No. 20-11243 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
TRAC Asia Pacific, Inc.,
                                                         Case No. 20-11244 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Hertz Transporting, Inc.,
                                                         Case No. 20-11245 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

In re
                                                          Chapter 11
Rental Car Group Company, LLC,
                                                          Case No. 20-11246 (MFW)
                                   Debtor.

Tax I.D. No. XX-XXXXXXX

                                                 5
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2       Filed 05/24/20      Page 21 of 23




In re
                                                                Chapter 11
Rental Car Intermediate Holdings, LLC,
                                                                Case No. 20-11247 (MFW)
                                        Debtor.

Tax I.D. No. XX-XXXXXXX

     ORDER DIRECTING JOINT ADMINISTRATION OF THE CHAPTER 11 CASES

          Upon the motion (the “Motion”)1 of the Debtors for entry of an order (this “Order”)

pursuant to section 1015(b) of the Bankruptcy Code, authorizing the joint administration and

consolidation of these Chapter 11 Cases for procedural purposes, as more fully set forth in the

Motion; and the Court having found that it has jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012 (Sleet, C.J.); and consideration of the Motion and the relief requested therein

being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due, sufficient, and proper notice of the

Motion having been provided under the circumstances and in accordance with the Bankruptcy

Rules and the Local Rules, and it appearing that no other or further notice need be provided; and

a hearing having been held to consider the relief requested in the Motion (the “Hearing”); and

the record of the Hearing; and upon consideration of the First Day Declaration; and the Court

having found and determined that good and sufficient cause exists for the granting of the relief

requested in the Motion, and such relief is in the best interests of the Debtors, their estates, their

creditors, their stakeholders, and all other parties in interest, and that the legal and factual bases


1
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Motion.

                                                       6
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2       Filed 05/24/20   Page 22 of 23




set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.         The Motion is GRANTED as set forth herein.

          2.         The above-captioned cases shall be consolidated for procedural purposes only and

shall be jointly administered under the case number assigned to The Hertz Corporation, Case No.

20-11218 (MFW), as follows:

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

The Hertz Corporation, et al.,                                Case No. 20-11218 (MFW)

                                    Debtors.                  (Jointly Administered)


          3.         The caption shall include the following footnote in each pleading filed and notice

mailed by the Debtors:

                     The last four digits of The Hertz Corporation’s tax identification
                     number are 8568. The location of the debtors’ service address is
                     8501 Williams Road, Estero, FL 33928. Due to the large number
                     of debtors in these chapter 11 cases, for which joint administration
                     for procedural purposes has been requested, a complete list of the
                     debtors and the last four digits of their federal tax identification
                     numbers is not provided herein. A complete list of such
                     information may be obtained on the website of the debtors’
                     proposed         claims       and       noticing       agent       at
                     https://restructuring.primeclerk.com/hertz.

          4.         The foregoing caption and footnote satisfy the requirements set forth in

section 342(c)(1) of the Bankruptcy Code.




                                                       7
AMERICAS 102856861

RLF1 23473424v.1
                     Case 20-11219-MFW         Doc 2       Filed 05/24/20   Page 23 of 23




          5.         A docket entry shall be made in each of the Chapter 11 Cases, except that of The

Hertz Corporation, substantially as follows:

                     The Bankruptcy Court has entered an order in accordance with
                     Bankruptcy Rule 1015(b) directing the joint administration and
                     procedural consolidation of the chapter 11 cases of The Hertz
                     Corporation and its affiliated debtors. The docket in the case of The
                     Hertz Corporation, Case No. 20-11218 (MFW) should be consulted
                     for all matters affecting these cases.

          6.         Any creditor filing a proof of claim against any of the Debtors shall clearly assert

such claim against the particular Debtor obligated on such claim and not against the jointly

administered Debtors, except as otherwise provided in any other order of this Court.

          7.         The procedural consolidation shall be for administrative purposes only and

nothing contained in the Motion or this Order shall be deemed or construed as directing or

otherwise effecting the substantive consolidation of the Chapter 11 Cases.

          8.         This Order shall take effect immediately upon entry.

          9.         This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement of this Order.


Dated: _____________, 2020
       Wilmington, Delaware



                                                            ____________________________________
                                                            UNITED STATES BANKRUPTCY JUDGE




                                                       8
AMERICAS 102856861

RLF1 23473424v.1
